           Case 1:19-cv-01116-RP Document 1 Filed 11/18/19 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

CHRISTOPHER OLIVA,

      Plaintiff,
v.                                            C.A. No.:     1:19-cv-1116

FLUX RESOURCES, LLC,

     Defendants.
__________________________________/

               COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, CHRISTOPHER OLIVA (hereinafter sometimes referred to as

“Plaintiff”), by and through his undersigned counsel, sues Defendant, FLUX

RESOURCES, LLC (hereinafter sometimes referred to as “Defendant”), and in

support thereof states as follows:

                                 INTRODUCTION

      1.     This is an action by Plaintiff against his employer for unpaid wages

pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C. § 201, et seq.

Plaintiff seeks damages for unpaid overtime, liquidated damages, and a reasonable

attorney’s fee and costs.

                                  JURISDICTION

      2.     This claim is properly before this Court pursuant to 28 U.S.C. § 1331,

as this claim arises under federal law, and by the private right of action conferred in
           Case 1:19-cv-01116-RP Document 1 Filed 11/18/19 Page 2 of 6




29 U.S.C. § 216(b).

                                     VENUE

      3.     Venue is proper in this district under 28 U.S.C. § 1391(b)(1) because,

at all time material hereto, Defendant, FLUX RESOURCES, LLC, conducted

business and had offices in Travis County, Texas, and Plaintiff performed his work

in Travis County, Texas.

                                 THE PARTIES

      4.     Plaintiff, CHRISTOPHER OLIVA, is an individual residing in Bexar

County, Texas.

      5.     Plaintiff, CHRISTOPHER OLIVA, was employed by Defendant,

FLUX RESOURCES, LLC, from sometime in 2015 until February 28, 2019, as a

“Recruiter.” From October of 2016, until September 28, 2018, Plaintiff was paid

at the regular rate of $26.64 per hour, plus commissions.    From September 29,

2018, until February 28, 2019, Plaintiff was paid at the regular rate of $28.85 per

hour, plus commissions. Plaintiff’s principle duties were to recruit employees on

behalf of the Defendant and its customers.

      6.     Defendant, FLUX RESOURCES, LLC, is a limited liability company

existing under the laws of the State of Oregon and maintains offices in Travis

County, Texas.
            Case 1:19-cv-01116-RP Document 1 Filed 11/18/19 Page 3 of 6




      7.      Defendant, FLUX RESOURCES, LLC, is a company that primarily

operates a business that specializes in staffing services and is an employer as defined

by 29 U.S.C. § 203(d).

      8.      Defendant, FLUX RESOURCES, LLC, has employees subject to the

provisions of 29 U.S.C. § 206 in the facility where Plaintiff was employed.

      9.      At all times material to this complaint, Defendant, FLUX

RESOURCES, LLC, employed two or more employees and had an annual dollar

volume of sales or business done of at least $500,000.00.

      10.     At all times material to this complaint, Defendant, FLUX

RESOURCES, LLC, was an enterprise engaged in interstate commerce, operating a

business engaged in commerce or in the production of goods for commerce as

defined by § 3(r) and 3(s) of the Act, 29 U.S.C. §§ 203(r)-(s).

      11.     Plaintiff was individually engaged in commerce and produced goods

for commerce and his work was directly and vitally related to the functioning of

Defendant’s business activities.     Specifically, Plaintiff utilized the channels of

interstate commerce as part of his regular and recurring job duties, e.g., internet and

interstate telephone and facsimile communications.

              VIOLATION OF THE OVERTIME PROVISIONS OF
                   THE FAIR LABOR STANDARDS ACT

      12.     Plaintiff 1) occupied the position of “Recruiter;” 2) did not hold a

position considered as exempt under the FLSA; and, 3) was paid on an hourly plus
              Case 1:19-cv-01116-RP Document 1 Filed 11/18/19 Page 4 of 6




commission basis.

        13.     Defendant’s management required Plaintiff to work in excess of 40

hours in a workweek.

        14.     Plaintiff was not paid for his overtime work in accordance with the

FLSA.

        15.     Throughout the employment of Plaintiff, Defendant repeatedly and

willfully violated Sections 7 and 15 of the Fair Labor Standards Act by failing to

compensate Plaintiff at a rate not less than one and one-half times his regular rate of

pay for each hour worked in excess of 40 in a workweek.

        16.     Specifically, Plaintiff was never paid overtime that included the

commissions earned by the Plaintiff in the workweeks in which he worked in excess

of 40 hours. Instead, Plaintiff was merely paid one and one-half times his hourly

rate.

        17.     The work schedules for the Plaintiff required him to work in excess of

40 hours in a workweek on a regular and recurring basis during numerous

workweeks.

        18.     Plaintiff worked numerous workweeks wherein he worked in excess of

40 hours in workweek, but was not paid in accordance with the overtime

requirements of Section 7(e) of the Act, 29 U.S.C. § 207(e), which requires the

inclusion in the regular rate of all remuneration for employment except eight
            Case 1:19-cv-01116-RP Document 1 Filed 11/18/19 Page 5 of 6




specified types of payments, none of which apply herein.

      19.     Defendant’s policy of not properly paying overtime is company-wide

and was willful.

      20.     Defendant either knew about or showed reckless disregard for the

matter of whether its conduct was prohibited by the FLSA and failed to act diligently

with regard to its obligations as an employer under the FLSA.

      21.     Defendant failed to act reasonably to comply with the FLSA, and so

Plaintiff is entitled to an award of liquidated damages in an equal amount as the

amount of unpaid overtime pay pursuant to 29 U.S.C. § 216(b).

      22.     The acts described in the above paragraphs violate the Fair Labor

Standards Act, which prohibits the denial of overtime compensation for hours

worked in excess of 40 per workweek.

      23.     As a result of Defendant’s unlawful conduct, Plaintiff is entitled to

actual and compensatory damages, including the amount of overtime which was not

paid that should have been paid.

      24.     Plaintiff is entitled to an award of reasonable and necessary attorneys’

fees, costs, expert fees, mediator fees and out-of-pocket expenses incurred by

bringing this action pursuant to 29 U.S.C. § 216(b) and Rule 54(d) of the Federal

Rules of Civil Procedure.
            Case 1:19-cv-01116-RP Document 1 Filed 11/18/19 Page 6 of 6




       WHEREFORE, Plaintiff, CHRISTOPHER OLIVA, demands Judgment

against Defendant for the following:

       a.     Awarding Plaintiff compensatory damages, service awards, attorneys’
              fees and litigation expenses as provided by law;

       b.     Awarding Plaintiff pre-judgment, moratory interest as provided by law,
              should liquidated damages not be awarded;

       c.     Awarding Plaintiff liquidated damages and/or statutory penalties as
              provided by law.


                             JURY TRIAL DEMAND

       Plaintiff, CHRISTOPHER OLIVA, demands a jury trial on all issues so

triable.

       Respectfully submitted this November 18, 2019.

                                 ROSS • SCALISE LAW GROUP
                                 1104 San Antonio Street
                                 Austin, Texas 78701
                                 (512) 474-7677 Telephone
                                 (512) 474-5306 Facsimile
                                 Charles@rosslawpc.com




                                 _________________________________
                                 CHARLES L. SCALISE
                                 Texas Bar No. 24064621
                                 DANIEL B. ROSS
                                 Texas Bar No. 789810
                                 ATTORNEYS FOR PLAINTIFFS
